NO. 07-08-0018-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  FEBRUARY 2, 2009

                         ______________________________


                       JENNIFER RENEE WOOD, APPELLANT

                                            v.

                         THE STATE OF TEXAS, APPELLEE

                       _________________________________

               FROM THE 40TH DISTRICT COURT OF ELLIS COUNTY;

                    NO. 29823CR; HON.GENE KNIZE, PRESIDING

                        _______________________________

Before CAMPBELL, HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant, Jennifer Renee Wood, appeals from an order revoking her community

supervision and sentencing her to eight years confinement in the Institutional Division of

the Texas Department of Criminal Justice. We affirm.


                          Factual and Procedural Background


      On September 23, 2005, appellant entered a plea of guilty to the offense of injury

to a child in exchange for a recommended sentence of eight years confinement and a fine
of $1,000. The term of confinement was suspended, pursuant to the plea agreement, and

appellant was placed on community supervision. Subsequently, on August 23, 2007, the

State of Texas filed a motion to revoke appellant’s community supervision. The State later

filed an amended motion to revoke appellant’s community supervision. At the time of the

hearing on the State’s amended motion to revoke community supervision, the allegations

against appellant were that she had failed to:


             1) report during the months of March, April, May, and June 2007;
             2) pay supervision fees as directed;
             3) pay her costs, fine, and restitution as directed; and
             4) perform community service when not gainfully employed as directed.


      The trial court conducted a hearing on the amended motion to revoke community

supervision on November 15, 2007. Appellant entered a plea of not true to all of the

allegations contained in the State’s amended application to revoke community supervision.

After hearing the evidence, the trial court found all allegations to be true and sentenced

appellant to confinement for a period of eight years.


      By four issues, appellant challenges the trial court’s findings. Appellant contends

that the trial court erred in finding that she had violated each of the specific terms and

conditions of community supervision alleged in the motion to revoke. For the reasons

stated below, we disagree with appellant and affirm the trial court’s judgment.




                                            2
                                     Standard of Review


       When reviewing an order revoking community supervision, the sole question before

this Court is whether the trial court abused its discretion. Cardona v. State, 665 S.W.2d
492, 493 (Tex.Crim.App. 1984); Jackson v. State, 645 S.W.2d 303, 305 (Tex.Crim.App.

1983). In a revocation proceeding, the State must prove by a preponderance of the

evidence that the probationer violated a condition of community supervision as alleged in

the motion to revoke. Cobb v. State, 851 S.W.2d 871, 874 (Tex.Crim.App. 1993). If the

State fails to meet its burden of proof, the trial court abuses its discretion in revoking

community supervision. Cardona, 665 S.W.2d at 493-94. In determining the sufficiency

of the evidence to sustain a revocation, we view the evidence in the light most favorable

to the trial court's ruling. Jones v. State, 589 S.W.2d 419, 421 (Tex.Crim.App. 1979).

When more than one violation of the conditions of community supervision are found by the

trial court, the revocation order shall be affirmed if one sufficient ground supports the

court's order. Moore v. State, 605 S.W.2d 924, 926 (Tex.Crim.App. 1980); Leach v. State,

170 S.W.3d 669, 672 (Tex.App.–Fort Worth 2005, pet. ref'd).


                                          Discussion


       In the first issue, appellant argues that the trial court abused its discretion in finding

that she violated the terms and conditions of probation by failing to report for the months

of March, April, May, and June of 2007. Appellant contends that the reporting term in her

probation was vague and indefinite and would not support a revocation for violation of that

term. In support of the vagueness challenge, appellant cites the court to Harris v. State.


                                               3
Harris v. State, 608 S.W.2d 229, 230 (Tex.Crim.App. 1980). In Harris, the term in question

was, “6. Report to the Probation Officer as required.”1 The term in appellant’s probation

was,


       (4) Report to the Community Supervision Department as directed by the
       Court or the Supervision Officer at least once each calendar month and obey
       all rules and regulations of the Ellis County Community Supervision &
       Corrections Department.


As can be seen, the reporting requirement for appellant is more detailed and does, in fact,

inform appellant with sufficient certainty what she was to do. See Chacon v. State, No. 06-

98-00106-CR, 1999 Tex. App. LEXIS 6289, at *3-*4 (Tex.App.–Texarkana Aug. 24, 1999,

no pet.) (not designated for publication). As in Chacon, appellant was ordered to report

a specified number of times at a specified place during a specified period of days. In the

case before the court, the record reflects that appellant did, in fact, report in person to the

probation department in March 2007. Such reporting as required demonstrates that the

information imparted was not unreasonably vague and that appellant knew when and how

to report. See Drew v. State, 942 S.W.2d 98, 100 (Tex.App.–Amarillo 1997, no pet.).

Furthermore, appellant testified, during cross-examination, that she failed to report in the

months of April, May, and June. She also testified that she reported in person during the

month of July. In the final analysis, appellant knew where she was to report and how often

she was to report, therefore, this term and condition of probation was not so vague or

indefinite as to deny her due process. Id. Because we find that the term was not vague



       1
         All cases cited by appellant contain either “report as required” or “report as
directed” language. See Cotton v. State, 472 S.W.2d 526, 527 (Tex.Crim.App. 1971).

                                              4
or indefinite, the trial court did not abuse its discretion in revoking appellant’s probation.

Cardona, 665 S.W.2d at 493. We overrule appellant’s first issue.


                         Appellant’s Issues Two, Three and Four


        In issues two and three, appellant urges that the defense of inability to pay was

raised against the allegation of failure to pay fees and costs. In issue four, appellant

contends that the trial court erred in revoking for failure to perform community service

because there was still time left on her community supervision for her to perform. We need

not consider these issues since one sufficient ground for revocation will support the court’s

order to revoke probation. Moore, 605 S.W.2d at 926; Leach, 179 S.W.3d at 672.


                                         Conclusion


        Because we find there was no abuse of discretion, we affirm the judgment of the

trial court.


                                    Mackey K. Hancock
                                         Justice

Do not publish.




                                              5